DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-15 and Species 2 claims 1-10, 12-15 in the reply filed on 12/14/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “retention member” of claims 10 and 12 must be shown or the feature(s) canceled from the claim(s).  The specification does not appear to label or use the same nomenclature. It is not clear whether this is supposed to be the flange that holds the diaphragm in place. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
(e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10352398. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of USP ‘398. That is, claim 1 of the USP ‘398 falls entirely within the scope of claim 1 or, in other words claim 1 is anticipated by claim 1 of USP ‘398. Specifically, claim 1 of the USP ‘398 has additional limitations regarding the gearing and the positioning of the diaphragm. Claims 2-15 are likewise anticipated by claims 2-16 in the USP.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 12-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Craig (USP 8826774).
Regarding claim 1, Craig discloses a gearbox (10) for an irrigation system comprising: a housing (12); an output shaft (20); a worm gear (16) within the housing; a bull gear (18) within the housing and configured to be engaged with the worm gear and drive the output shaft; a diaphragm (36) positioned within the housing defining a first chamber (50) fluidically sealed from a second chamber (chamber formed by the space in which the gearing is), the first chamber configured for expansion and contraction and configured to be positioned inside the housing to regulate pressure within the housing (evident from figures and col.6, lines 50+); and a vent (48) configured to allow air to flow between the atmosphere and the first chamber.  
Regarding claim 2, Craig discloses the gearbox of claim 1 further comprising a sealable outlet port (60, it is capable of being sealed) that connects to the chamber.  
Regarding claim 3, Craig discloses the gearbox of claim 2, wherein the outlet port is configured to drain fluids from the first chamber (it is capable of draining fluids, such as air).  
(seen in fig.4).  
Regarding claim 5, Craig discloses the gearbox of claim 4, wherein the diaphragm is configured to fluidically separate a lubricant disposed within the second chamber from the first chamber (evident form fig.4).  
Regarding claim 6, Craig discloses the gearbox of claim 1, wherein the diaphragm is positioned circumferentially about at least a portion of the output shaft (seen in figure 4 or figure 15, the diaphragm is disposed around at least a portion of the output shaft).  
Regarding claim 8, Craig discloses the gearbox of claim 1, wherein the diaphragm comprises two or more portions (a portion is broad enough to encompass any arbitrary amount or area of something and thus the diaphragm could have two or more portions defined thereon).  
Regarding claim 9, Craig discloses the gearbox of claim 1, wherein the housing further comprises: a housing body (12); and a housing cover (40), wherein the first chamber is disposed within the housing cover (seen in figures; note there are other interpretations of what the housing cover/body could be).  
Regarding claim 10, Craig discloses the gearbox of claim 9, wherein a retention member (the fasteners which secure 46 to the housing and/or 52 which secures the diaphragm to the housing read on this) secures the diaphragm to the housing cover, wherein the retention member (evident from figures).  
Regarding claim 12, Craig discloses the gearbox of claim 9, wherein an outer edge of the diaphragm is secured between the housing cover and the housing body (seen in fig.4 and fig.8), and a retention member (52) secures an inner edge of the diaphragm to the housing cover, wherein the retention member in conjunction with the housing body is configured to fluidically seal the first chamber within the housing cover (seen in figures).  
Regarding claim 13, Craig discloses the gearbox of claim 1, wherein the diaphragm comprises an undulating section (evident in fig.8, the diaphragm has undulations).  
Regarding claim 14, Craig discloses the gearbox of claim 1, wherein the diaphragm comprises an undulating section configured for expansion and contraction (evident in fig.8, the diaphragm has undulations and they allow for expansion/contraction). 
Regarding claim 15, Craig discloses a gearbox for an irrigation system comprising: a housing; an output shaft; a worm gear within the housing; a bull gear within the housing and configured to be engaged with the worm gear and drive the output shaft; a diaphragm positioned within the housing and circumferentially about the output shaft (absent this recitation specifically stating that the diaphragm is disposed entirely circumferentially about the shaft, it will be interpreted as broadly requiring it to be disposed about at least a part of the circumference which is evident in the prior art; note that this interpretation is reasonable in light of the claim differentiation doctrine since Applicant has claims such as claim 6 and claim 7 which specifically dictate the diaphragm is positioned circumferentially), the diaphragm defining a first chamber fluidically sealed from a second chamber, the first chamber configured for expansion and contraction and configured to be positioned inside the housing to regulate pressure within the housing; and a vent configured to maintain pressure within the first chamber at substantially atmospheric pressure; wherein the second chamber is configured to be filled with a lubricant during operation of the gearbox (evident from figures and disclosure), wherein the worm gear and bull gear are positioned within the second chamber (see rejection of claim 1 for annotations of the various elements that repeat).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656